SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
388
CA 10-00987
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


DAVID SZMANIA AND DEBORAH SZMANIA,
CLAIMANTS-APPELLANTS,

                      V                             MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 111596.)
(APPEAL NO. 1.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR CLAIMANTS-APPELLANTS.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an   order of the Court of Claims (Jeremiah J.
Moriarty, III, J.),   entered January 22, 2009 in a personal injury
action. The order,    insofar as appealed from, denied in part the
motion of claimants   to compel the production of documents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Szmania v State of New York ([appeal No. 2]
__ AD3d __ [Mar. 25, 2011]).




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court